DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
The amendments submitted on December 17, 2021 have been entered. 
Claims 1-22 are examined in this Office action.

Response to Amendment
The Declaration under 37 CFR § 1.132 by Dr. Amit Dhingra, filed on 12/17/2021, does provide evidence that: (1) 1% GLA, 2% GLA, and 3% GLA increased ripening of 1-MCP-treated pear fruit as compared to the control (Figures 1-2); (2) 2% GLA accelerated ripening of tomato fruit (Figure 3); (3) GLA (up to 3%) can ripen immature grapes in a concentration-dependent manner (Figure 4) . 

Status of Objections and Rejections
The previously stated rejections under 35 U.S.C. § 112(a) with respect to claims 1-5 have been withdrawn in light of the claim amendments and Applicants’ arguments. However, the previously stated rejections under 35 U.S.C. § 112(a) with respect to claims 6-22 still remain; see infra. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Rejections - 35 USC § 112
Indefiniteness
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 17, 2021 overcame the rejection of record.

Scope of Enablement
Claims 7-22 remain rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for pears (pear fruit), and for a limited number of treatments (up to 3% glyoxylic acid concentration x exposure time), does not reasonably provide enablement for storing and subsequently maturing, and for overcoming blockage in ripening or senescence using all possible glyoxylic acid treatments (with respect to the used glyoxylic acid concentration and the time of exposure). The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 4-9 of the Office action dated 08/18/2021.
	The claims are broadly drawn to methods of storing and subsequently maturing a fruit, and methods of overcoming blockage in ripening or senescence of a fruit, which comprise exposing 1-methylcyclopropene (1-MCP)-treated fruit to glyoxylic acid, which results in maturation of said fruit as evidenced by a decrease in flesh firmness, an increase in Brix, an increase in ethylene evolution, and/or an increase in CO2 evolution as compared to a control 
	Applicants teach the correlation of increased levels of PcAOX1 and PcAOX2 mRNA with the physiological competence for ripening in Bartlett pears (Specification, Example, 1, page 20, first-second paragraphs; Fig. 1 and accompanying text). 
	Applicants teach the effects of 300 ppb of 1-methylcyclopropene (1-MCP, Smartfresh) and glyoxylic acid (i.e., RC-2), in Bartlett pears treated for 24 h (Id., third paragraph). After 5 days of monitoring the fruit for ethylene and CO2, fruit were sampled for flesh firmness and soluble solid content (Id., fourth paragraph). 
	Applicants teach that the most important characteristic of fruit during climacteric or ripening is release of ethylene (page 21, first paragraph). 
	Applicants teach that ripening of pears could be restarted after treatment of 1-MCP with exposure to concentrations of the ripening compound glyoxylic acid (RC-2) at various concentrations (Example 2, pages 21-22). 
	Shown below is a copy of Applicants’ Fig. 16. It depicts the average normalized time-course of avocado fruit flesh firmness following a treatment with glyoxylic acid. Note the essentially similar firmness values measured on days 3 and 5.  

    PNG
    media_image1.png
    383
    496
    media_image1.png
    Greyscale

	Shown below is a copy of Applicants’ Fig. 17. It depicts the normalized time-course of mango fruit flesh firmness following a treatment with glyoxylic acid. Note both the increase and decrease in the firmness values measured on days 1 and 5; note the essentially similar firmness values measured on day 3. 

    PNG
    media_image2.png
    277
    411
    media_image2.png
    Greyscale

	Shown below is a copy of Applicants’ Fig. 18. It depicts the effect of various GLA (i.e., glyoxylic acid) exposure times on pear fruit flesh firmness. Note both the increase and decrease 

    PNG
    media_image3.png
    459
    771
    media_image3.png
    Greyscale

	Accordingly, Applicants’ data demonstrate a high level of variability of the recited method steps and elements of the claimed method(s). 
	In addition, instant Fig. 6B depicts levels of evolved ethylene (i.e., measure of fruit maturation) that are essentially similar or identical (i) in the 1 mM RC2 (1-MCP) treatment, and (ii) control (0 mM RC2); see below a copy of Applicants’ Fig. 6B.


    PNG
    media_image4.png
    625
    497
    media_image4.png
    Greyscale

	Therefore, it is clear from the state of the art and from the Applicants’ data that, with respect to the instantly claimed methods, that there are large levels of variability among different species (i.e., types of fruits), glyoxylic acid concentrations used, exposure times to the different concentrations of glyoxylic acid, sampling times, etc. In contrast, the instant claims are drawn to any amount of glyoxylic acid used for treatment. These factors and variables do not appear to have been adequately addressed in the instant application and the claims.  
	With the exception of tomato fruit injected with GLA (glyoxylic acid), Applicants do not provide any other working examples with any other fruit, in the method claims of hastening the 
	Applicants do not provide any working examples where the glyoxylic acid is applied with an antimicrobial agent or a surfactant.
	Applicants do not provide any working examples where the glyoxylic acid is applied by drenching, by spraying, or by a slow release method.
	With respect to the recited steps of exposing fruit to 1-methylcyclopropene (1-MCP) to arrest maturation of said (all possible) fruit, it is known in the art that 1-MCP treatments produce variable effects. For example, 1-MCP treatment delays ripening of d’Anjou pears; however, the duration of 1-MCP effects are concentration dependent (see, for example, Argenta et al., 2003, Influence of 1-methylcyclopropene on Ripening, Storage Life, and Volatile Production by d’Anjou cv. Pear Fruit, J. Agric. Food Chem. 51: 3858-3864). The art further teaches that successful commercial application of 1-MCP is reliant on choice of appropriate cultivars and postharvest handling strategies.   
	Given the breadth of the claims, the lack of guidance and working examples, the absence of guidance in the Specification, and given the relatively high level of unpredictability in the art as discussed above, undue trial and error experimentation would have been required for one skilled in the art to use the claimed invention. Therefore, the invention is not enabled throughout the broad scope of the claims. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 17, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that the 2 evolution, described for example at paragraphs [0044] and [0094]. Referencing the Declaration filed under 37 CFR § 1.132 by Dr. Amit Dhingra, Applicants argue that the additional experiments (described in the Declaration) provide adequate support for the broadly claimed genera of compositions (Id., pages 8-10). 
	The Examiner disagrees. Claims 6-22 are not limited to specific amounts (e.g., relative concentration) of glyoxylic acid that would accomplish the claimed function; cf. claims 1-5, which recite 0.001% to 3% glyoxylic acid, and which claims are not rejected. Instead, in this area of the unpredictable arts, claims 6-22 encompass unspecified amounts (concentrations) of glyoxylic acid that are used for unspecified exposure times, and which might accomplish variable result with respect to fruit maturation; see exemplary Applicants’ data, supra.
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 102/103
	Response to Applicants’ arguments:
	Amendments made to the claims filed in Applicants’ response submitted on December 17, 2021 overcame the rejection of record.

Claim Rejections - 35 USC § 103
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 17, 2021 overcame the rejection of record.

SUMMARY
Claims 1-5 are allowed. 
Claims 6-22 remain rejected. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Acting SPE
Art Unit 1663


/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663